           Case 1:21-mj-07241-UA Document 1 Filed 07/21/21 Page 1 of 5

                                                         ORIGINAL
Approved :
              CHRISTY SLAVIK
              Assistant United States Attorney

Before :      HONORABLE KATHARINE H. PARKER
              United States Magistrate Judge                21 MAG 7241
              Southern District of New York

                                      -   -   -   X


UNITED STATES OF AMERICA                              COMPLAINT

              -   V .   -                             Violations of
                                                      21 U. S . C . §§ 841 and
                                                      846 ; 18 U. S.C. § 924(c)
WILLIAM ERDOGAN ,
                                                      COUNTY OF OFFENSE :
                        Defendant .                   NEW YORK

                                                  X


SOUTHERN DISTRICT OF NEW YORK , ss .:

            ANTHONY MANGANO , being duly sworn , deposes and says
that he is a detective with the New York City Police Department
("NYPD " ) and charges as follows :

                                COUNT ONE
             (Possession with Intent to Distribute Narcotics)

           1.   On or about July 20 , 2021 , in the Southern
District of New York and elsewhere, WILLIAM ERDOGAN , the
defendant , knowingly and intentionally possessed with intent to
distribute controlled substances , in violation of Title 21 ,
United States Code , Section 841 (a) (1) .

           2.   The controlled substances involved in the offense
were 400 grams and more of mixtures and substances containing a
detectable amount of fentanyl and heroin , in violation of Title
21 , United States Code , Section 8 41 (b) ( 1) (A) .

       (Title 21 , United States Code, Sections 841 (a) (1) and
                           841 (b) (1) (A) . )




                                              1
       Case 1:21-mj-07241-UA Document 1 Filed 07/21/21 Page 2 of 5



                            COUNT TWO
      (Distribution and Possession with Intent to Distribute
                            Narcotics)

           3.   On or about July 7 , 2021 , in the Southern
District of New York and elsewhere , WILLIAM ERDOGAN , the
defendant , knowingly and inten ti onally distributed and possessed
with intent to distribute controlled substances , in violation of
Title 21 , United States Code , Section 841 (a) (1) .

           4.   The controlled substances involved in the offense
were 40 grams and more of mixtures and substances containing a
detectable amount of fentanyl and heroin , in violation of Title
21 , United States Code , Section 84l(b) (1) (B) .

      (Title 21 , United States Code , Sections 841 (a) (1) and
                          841 (b) (1) (B) . )

                           COUNT THREE
      (Distribution and Possession with Intent to Distribute
                            Narcotics)

           5.   On or about July 1 , 2021 , in the Southern
District of New York and elsewhere , WILLIAM ERDOGAN , the
defendant , knowingly and intentionally distributed and possessed
with intent to distribute controlled substances , in violation of
Title 21 , United States Code , Section 841 (a) (1).

           6.   The controlled substances involved in the offense
were 40 grams and more of mixtures and substances containing a
detectable amount of fentanyl and heroin , in violation of Title
21 , United States Code , Section 841 (b) (1) (B) .

      (Title 21 , Uni t ed States Code , Sections 841 (a) (1) and
                            841 (b) (1) (B) . )

                             COUNT FOUR
              (Firearms Use, Carrying, and Possession)

           7.   On or about July 1 , 2021 , in the Southern
District of New York and elsewhere , WILLIAM ERDOGAN , the
defendant , during and in relation to a drug trafficking crime
for which he may be prosecuted in a court of the United States ,
namely , the narcotics offense charged in Count Three of this
Complaint , knowingly did use and carry a firearm , and , in
furtherance of such crime , did possess a firearm .
        Case 1:21-mj-07241-UA Document 1 Filed 07/21/21 Page 3 of 5



     (Title 18 , Un i ted States Code , Section 924 (c) (1) (A) (i) . )

           The bases for my knowledge and for the foregoing
charges ar e, in part , a s follows :

           8.   I am a detec t ive with the NYPD and I have been
personally involved in the i nve s tigation of this matter . This
affidavit is based upon my pe r sonal participation in the
investigation of this matter , my conversations with other law
enforcement agents and witnesse s, and my examination of reports
and records Because thi s a f fidavit is being submitted for the
limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of
my investigation . Where the conten t s of documents and the
actions , statements , and conversations of others are reported
herein , they are reported in substance and in part , except where
otherwise indicated .

           9.   Based on my participation in this investigation ,
my review of law enforcement r eports and records , and my
conversations with other l aw en f orcement officers , I have
learned , in substance and in part , the following :

                    a.   An undercover off i cer who works for the NYPD
(" UC - 1 " ) was introduced to WI LL IAM ERDOGAN , the defendant , on or
about June 30 , 202 1. On or about the same day , UC - 1 received a
phone call from ERDOGAN regarding the sale of heroin , as well as
a Ruger Tec - 9- style semi - automatic pistol (the "Firearm" ) that
ERDOGAN had for sale . During the course of the conversation ,
UC - 1 agreed to purchase 100 grams of heroin from ERDOGAN for
$6 , 500 . ERDOGAN informed UC - 1 , in substance and in part , that
ERDOGAN needed to hold on to the Firearm for a few weeks for
" protection ," but expressed interest i n sell i ng the Firearm to
UC - 1 at a later date . UC-1 and ERDOGAN arranged to meet on July
1 , 2021 in Manhattan at a specific location (the " Meeting
Location") .

                   b.    On or about July 1 , 2021 , at approximately
3 : 18 p . m., ERDOGAN arrived in a sedan to the Meeting Location .
UC-1 entered ERDOGAN ' s sedan and immediately saw that ERDOGAN
had the Firearm in his lap . UC - 1 was equipped with a video
recording device that recorded UC - l ' s interaction with ERDOGAN .
ERDOGAN then handed UC -1 a ziplock baggie containing a beige
rock - like substance , which weighed approximately 100 grams and
later tested positive for heroin , fentanyl , and para -
fluorofentanyl .      In exchange , UC - 1 gave ERDOGAN $6 , 500 in United
States currency . As ERDOGAN counted the money , UC - 1 informed
        Case 1:21-mj-07241-UA Document 1 Filed 07/21/21 Page 4 of 5



ERDOGAN that UC - 1 had $1 , 000 to buy the Firearm.   ERDOGAN
countered , asking for $1 , 300 . UC - 1 told ERDOGAN that UC - 1 only
had $1 , 000 , but that on their next transaction , UC - 1 would
provide ERDOGAN with an additional $300 . ERDOGAN agreed , and
proceeded to take the magazine out of the Firearm , remove a
bullet from the chamber of the Firearm , and handed UC - 1 the
Firearm , the magazine , and the bullet .

                   c.   Subsequently , on or about July 6 , 2021 ,
ERDOGAN initiated contact with UC-1 by text message . During the
exchange , ERDOGAN and UC - 1 agreed to meet at the Meeting
Location on July 7 , 2021 , where UC - 1 would purchase 100 grams of
heroin from ERDOGAN for $6 , 500 , and also pay ERDOGAN the
remaining $300 from the sale of the Firearm.         UC - 1 and ERDOGAN
also discussed ERDOGAN eventually selling 500 grams of heroin to
UC - 1 for $30 , 000 . ERDOGAN told UC - 1 , in sum and substance , that
in order to obtain 500 grams of heroin , ERDOGAN needed to sell
100 grams of heroin himself and use the proceeds as a down
payment for a large " re - up ," which I understand to mean getting
a bulk supply of drugs.

                  d.   On or about July 7 , 2021 , at approximately
3 : 15 p.m ., ERDOGAN arrived in what appeared to be the same sedan
described in Paragraph 9(b) , supra . UC - 1, who was equipped with
a video recording device that recorded UC - l ' s interaction with
ERDOGAN , entered ERDOGAN ' s sedan . ERDOGAN handed UC - 1 a ziplock
baggie containing a substance that appeared to be heroin , which
later tested positive for heroin and fentanyl . UC - 1 weighed the
Ziplock baggie , and it was approximately 100 grams . UC - 1 then
gave ERDOGAN $6 , 800 , which included payment for the 100 grams of
heroin , as well as the remaining payment for the Firearm .

               e.   On or about July 16 , 2021 , ERDOGAN called
UC-1 to confirm that UC - 1 intended to go through with the
purchase of 500 grams of heroin for $30 , 000 . UC - 1 confirmed his
intention to complete the transaction , and ERDOGAN and UC - 1
discussed meeting on July 20 , 2021 at the Meeting Location to
complete the transaction .

                 f.   On or about July 20 , UC - 1 observed ERDOGAN
arrive at the Meeting Location at approximately 1 : 55 p . m.   In
preparation for the meeting , law enforcement agents situated
themselves to physically surveil the area around the Meeting
Location.  Upon observing ERDOGAN , UC - 1 called law enforcement
to give a pre - arranged signal . Law enforcement then approached
ERDOGAN and placed ERDOGAN under arrest . At the time of arrest ,
ERDOGAN had in his possession two ziplock baggies that weighed
'   ...          Case 1:21-mj-07241-UA Document 1 Filed 07/21/21 Page 5 of 5



          approximately 509 gr a ms and contained a substance that resembled
          the heroin and fentanyl that ERDOGAN sold UC - 1 on July 1 , 2021
          and July 7 , 2021 . I therefore believe the substance seized from
          ERDOGAN on July 20 , 2021 contained heroin and fentanyl .

                     WHEREFORE , deponent respectfully requests that WILLIAM
          ERDOGAN , the defendant , be imprisoned or bailed , as the case may
          be .




                                      NYPD



          Sworn to me this
          21st day of July , 2021



          TH~ BL1t£";~H.             PARKER
          UNITED STATES MAGISTRATE JUDGE
          SOUTHERN DISTRICT OF NEW YORK
